Kupferman, J.
concurs in a memorandum as follows: This Court held this appeal in abeyance and mandated a Mapp hearing on the respondent’s motion to suppress physical evidence (Matter of Gilbert O., 183 AD2d 466). The Family Court has now denied the suppression motion. No further review of that determination has been sought.
The decision mandating a Mapp hearing should be considered as erased from the books (see, Matter of Park E. Corp. v Whalen, 43 NY2d 735). It should not be "spawning any legal consequences or precedent” (Matter of Hearst Corp. v Clyne, 50 NY2d 707, 718).
Not only has this case been an example of an "undue burden being placed on the Family Court and the criminal justice system” (Matter of Gilbert O., supra, at 469 [Kupferman, J., dissenting]), it has not been followed (see, People v Bonilla, 193 AD2d 362 [decided herewith]).